POULIOT, J.
In the above cause, a jury returned a verdict for the plaintiff in the sum of $400. Defendant filed a motion for a new trial, alleging the usual grounds. This motion is now before the Court.
For plaintiff: Quinn, Kernan & Quinn.
For defendant: DiLibero, Brown & Harahan.
On September 2, 1930', tbe plaintiff, who was five years old, was returning from her first day at school. When opposite her home she was struck by the defendant’s vehicle.
The plaintiff’s claim is that the truck, which was first observed some several hundred feet from the point of collision, was being operated at a high rate of speed; that it travelled partly on the west side of the road, that is, to its left of the middle of the road; that at the point of collision the plaintiff had stopped some three or four feet west of the middle of the highway and was in that position when hit by the truck which was stopped some distance away after travelling across the road, along a bank and up against a large rock.
The defendant claims that the plaintiff suddenly stepped out from behind the second of two large trucks coming toward him and right in his path, so that he had no opportunity to avoid (he accident.
The facts in this case are typically such as are to be decided by a jury. We had a conflict of testimony as to how the accident happened. Either theory could have been adopted by the jury. It found for the plaintiff and the Court cannot say that there was not . ample credible evidence upon which the verdict was predicated.
The damages are not excessive in the light of the evidence submitted, but rather reasonable in amount.
Motion for new trial denied.